 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   HOOTAN BAIGMOHAMMADI, SBN 279105
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     Mr. Quesada-Valencia
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA, )                    Case No. 2:21-cr-00046-JAM
11                             )
               Plaintiff,      )                    STIPULATION AND ORDER TO CONTINUE
12                             )                    STATUS CONFERENCE, SET BRIEFING
                  vs.          )                    SCHEDULE AND EXCLUDE TIME
13                             )
     MIGUEL QUESADA-VALENCIA )                      Date: July 20, 2021
14                             )                    Time: 9:30 a.m.
              Defendant.       )                    Judge: Hon. John A. Mendez
15                             )

16          IT IS HEREBY STIPULATED and agreed by and between Acting United States
17   Attorney Phillip A. Talbert, through Assistant United States Attorney Samuel Stefanki, counsel
18   for Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender
19   Hootan Baigmohammadi, counsel for Defendant Miguel Quesada-Valencia, that (1) the status
20   hearing currently set for July 20, 2021 at 9:30 be continued to October 19, 2021 at 9:30 a.m.; (2)
21   the briefing schedule laid out below be adopted; and (3) that time be excluded.
22          The parties specifically stipulate as follows:
23          1.       By previous order, this matter was set for a status on July 20, 2021 at 9:30 a.m.
24          2.       By stipulation, Mr. Quesada now moves to continue the status conference to
25                   October 19, 2021, at 9:30 a.m.
26          3.       The government has produced 535 pages and various audio recordings of
27                   discovery.
28

      Stipulation and Order to Continue Status Conference,   -1-           United States v. Quesada-Valencia,
      Set Briefing Schedule and Exclude Time                                                 2:21-CR-46-JAM
 1              4.       Defense counsel represents that he requires additional time to review the

 2                       discovery, investigate and research possible defenses, research potential pretrial

 3                       motions, consult with Mr. Quesada, explore potential resolutions to the case, and
 4                       otherwise prepare for trial. Failure to grant the requested continuance would deny
 5                       him the reasonable time necessary for effective preparation, taking into account
 6                       the exercise of due diligence.
 7              6.       The government does not object to the continuance with the following briefing
 8                       schedule in place: Rule 12 motions due no later than October 25, 2021;
 9                       Responses due no later than November 26, 2021; and Replies due no later than
10                       December 10, 2021. Mr. Quesada agrees to the briefing schedule.
11              7.       Furthermore, the parties stipulate that the ends of justice served by granting the
12                       continuance outweighs the best interest of the public and Mr. Quesada in a speedy
13                       trial, and request the Court so to find.
14              8.       For the purpose of computing time under 18 U.S.C. § 3161 et seq. (Speedy Trial
15                       Act), the parties request that the time period between July 20, 2021 and October
16                       19, 2021, inclusive, be deemed excludable pursuant to 18 U.S.C. §
17                       3161(h)(7)(B)(iv) (Local Code T4), because it would result from a continuance
18                       granted by the Court at the defense’s request, based on a finding that the ends of
19                       justice served by granting the continuance outweighs the best interest of the
20                       public and Mr. Quesada in a speedy trial.
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28

          Stipulation and Order to Continue Status Conference,   -2-           United States v. Quesada-Valencia,
          Set Briefing Schedule and Exclude Time                                                 2:21-CR-46-JAM
 1
 2                                                      Respectfully submitted,

 3                                                      HEATHER E. WILLIAMS
                                                        Federal Defender
 4
     Date: July 13, 2021                                /s/ Hootan Baigmohammadi
 5                                                      HOOTAN BAIGMOHAMMADI
                                                        Assistant Federal Defender
 6                                                      Attorneys for Defendant
                                                        Mr. Quesada-Valencia
 7
 8
     Date: July 13, 2021                                PHILLIP A. TALBERT
 9
                                                        United States Attorney
10
                                                        /s/ Samuel Stefanki
11                                                      SAMUEL STEFANKI
                                                        Assistant United States Attorney
12                                                      Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Stipulation and Order to Continue Status Conference,   -3-              United States v. Quesada-Valencia,
      Set Briefing Schedule and Exclude Time                                                    2:21-CR-46-JAM
 1                                                    ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, ADOPTS the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6
 7    Dated: 7/13/2021                                       /s/ John A. Mendez
 8                                                           THE HONORABLE JOHN A. MENDEZ
                                                             UNITED STATES DISTRICT COURT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Stipulation and Order to Continue Status Conference,   -4-             United States v. Quesada-Valencia,
      Set Briefing Schedule and Exclude Time                                                   2:21-CR-46-JAM
